Citation Nr: 1620786	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  09-21 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for leukemia.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.

3.  Entitlement to service connection for an acquired psychiatric disorder other than post-traumatic stress disorder (PTSD), to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for diabetes.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a rating in excess of 30 percent for PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2007 and January 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The December 2007 rating decision denied service connection for PTSD.  In July 2012, the Board recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The RO granted service connection for PTSD in December 2012, and the Board denied entitlement to service connection for a psychiatric disorder other than PTSD in September 2014.  

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and in February 2015, the Court granted a Joint Motion for Partial Remand (JMPR), vacating and remanding the matter to the Board for compliance with instructions in the JMPR.  

The Board subsequently remanded the matter in April 2015, September 2015, and February 2016 for further development, including scheduling the Veteran for a VA examination to obtain a medical opinion on whether any diagnosed psychiatric disorder was caused or aggravated by the service-connected PTSD.  The Veteran was afforded a VA examination in October 2015 and an additional medical opinion addendum was obtained in March 2016.  The Board is therefore satisfied that there has been substantial compliance with the remands' directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The January 2016 rating decision found that new and material evidence had not been received to reopen claims for service connection for leukemia and a low back disability, denied service connection for diabetes and tinnitus, and continued a 30 percent rating for PTSD.

The issues of whether new and material evidence has been received to reopen claims for service connection for leukemia and a low back disability, entitlement to service connection for diabetes and tinnitus, and an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has current diagnoses of a mood disorder and depressive disorder, which were not manifested in active service and are not otherwise etiologically related to such service, to include as secondary to PTSD. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include a mood disorder and depressive disorder, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in July 2007, before the initial adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The letter provided notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled with respect to the claim for service connection for bilateral hearing loss, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records, private medical records, and SSA records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in November 2012 and October 2015, and got a medical opinion in March 2016, to obtain medical evidence regarding the nature and etiology of the claimed disability.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by a medical professionals based on a review of the claims file, a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as to whether the Veteran has the claimed disability and, if so, whether the disability is related to the Veteran's service.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disability has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that his depression was caused by witnessing a death of a comrade while in basic training.  He alternatively asserts that the depression was worsened by the service-connected PTSD.  See the April 2008 statement; May 2016 post-remand brief.

After careful review, the Board finds the service connection for an acquired psychiatric disorder including a mood disorder and depressive disorder, is not warranted. 

STRs indicate that upon enlistment in June 1975, the Veteran denied having depression or excessive worry and nervous trouble of any sort, and he was found to be psychiatrically normal.  Treatment records are negative for complaints, diagnosis, or treatment of any mental health conditions during service.  In his April 2007 claim for benefits, the Veteran stated that he first sought mental health treatment in 2004.

Review of the record shows that the Veteran first complained of and sought evaluation for psychiatric symptoms in October 2003, approximately 27 years after service separation.  Such a lengthy time interval between service and the earliest post-service clinical documentation of the disability is one factor for consideration against a finding that the disability is directly related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  VA treatment records indicate that in October 2003, the Veteran reported that he found out in July that he had chronic lymphocytic leukemia (CLL) and had been depressed.  He stated that he had "some problems off and on for a few years," but that the majority of his problems were subsequent to his diagnosis of CLL. He was diagnosed with adjustment disorder with depressed mood.  In November 2003, he was noted to have "depression secondary to general medical condition (leukemia)."

Private treatment records indicate that in December 2004, the Veteran had a diagnosis of an organic affective disorder.

VA treatment records show that in January 2005, the Veteran had a psychological evaluation.  He was diagnosed with a mood disorder and a cognitive disorder NOS secondary to leukemia.

In May 2007, the Veteran was noted to have a mood disorder "due to general medical condition."  In July 2007, the Veteran was assessed by a VA psychologist as having PTSD and depressive disorder, not otherwise specified (NOS).  The etiology of the depressive disorder was not specified.

In June 2008, the Veteran's spouse, R.S., submitted a statement attesting to the Veteran's changed demeanor upon his return from the military.  She stated that he was no longer easy going or social.  When he returned from the military, he did not want to joke around or participate in lighthearted conversations.  She stated that the Veteran would stay in a dark room for days at a time, depressed and withdrawn.  She indicated that the Veteran abused drugs and alcohol for some time, and could not keep a job.  R.S. asserted that a few years prior, the Veteran found out he had cancer, which made his past demons resurface.  She stated that the Veteran continued to have mood swings and bouts of depression.  

The Veteran had a VA PTSD examination in November 2012.  The examiner indicated that the Veteran had diagnoses of PTSD and a mood disorder due to a general medical condition.  The examiner specified that the mood disorder and PTSD were unrelated.

In November 2014, the Veteran reported that he sometimes felt "quite depressed about his health."

In October 2015, a VA physician reviewed the Veteran's claims file and opined that any diagnosed mood disorder or depressive disorder diagnosis was less likely as not caused by service or otherwise etiologically related to service.  The examiner noted that she questioned the authenticity of the Veteran's claim, and noted that the depression was caused by or a result of the general medical (i.e., physiological) condition.  The examiner specified that the depressive disorder was less likely as not caused or aggravated by the service-connected PTSD because there was no evidence to suggest that the depressive disorder had been aggravated by the PTSD.  

A January 2016 VA examination indicated the Veteran had PTSD and depressive disorder due to another medical condition.  The examiner specifically indicated it was more likely than not etiologically unrelated to PTSD.  

Most recently, the Veteran was afforded a VA mental disorders examination in March 2016.  He reported that he had mood swings before he went into the military, and that in service he saw a fellow service member killed during basic training.  His current symptoms were depressed mood, chronic pain, and irritability.  The examining psychologist indicated that the Veteran was cooperative and responsive to questions, his mood was "not real good," and he did not appear to be responding to internally-generated sensory experiences.  The examiner noted that the Veteran had diagnoses of persistent depressive disorder and PTSD by history.  She opined that it was possible to differentiate what symptoms were attributable to each diagnosis, noting that anxiety was related to PTSD exclusively and that depressed mood was related to persistent depressive disorder.  The examiner concluded that the Veteran's symptom of anxiety was part of his PTSD and did not warrant a separate diagnosis, and that his symptom of depression appeared to be related to his medical problems rather than the PTSD.  She opined that there was no evidence that the Veteran's depressive symptoms were caused by, permanently worsened by, or secondary to the service-connected PTSD.  There was also no evidence that the Veteran's depression was related to or incurred during his military service.  

The Board finds that the VA examiners' opinions are competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The VA examiners' opinions were rendered after reviewing the Veteran's VA medical records, soliciting a medical history from the Veteran, and conducting a physical examination and clinical testing of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiners provided facts on which they based their opinions, and all three examiners opined that the Veteran's depression and mood disorder were due to his medical condition.  VA examiners also consistently found that the Veteran's mood disorder and depression were not due to, or worsened by, the service-connected PTSD.  These examinations are also consistent with other evidence of record.  For example, VA treatment records indicate stress of chronic illness, pain and diabetes factor into the depression.  See e.g. March 2015 record.

Furthermore, as noted above, the Veteran first complained of and sought evaluation for psychiatric symptoms in October 2003, approximately 27 years after his separation from active military service separation.  Such a lengthy time interval between service and the earliest post-service documentation of the disability is one factor for consideration against a finding that a disability is directly related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Finally, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the VA examiners.  As such, there is no competent medical evidence that relates the current depression to military service or PTSD.

The Board also finds that although the Veteran and his spouse can describe observable symptoms including feeling depressed, their statements cannot be used to determine whether any such diagnosis is related service or to PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  There is no evidence that the Veteran or his spouse has the medical education and training required to make competent clinical diagnosis of a mood disorder or depressive disorder, or to attribute such a diagnosis to PTSD.  As such, the Board finds the Veteran and his spouse's statements probative with regard to establishing the Veteran's current symptoms, but finds little probative value with regard to establishing service connection.  In any case, their probative value is outweighed by the probative value assigned to an evaluation conducted by a person who has expertise and training pertinent to acquired psychiatric disorders.

In sum, the weight of the competent and credible evidence record weighs against the claim for service connection for an acquired psychiatric condition, including a mood disorder and depressive disorder, to include as secondary to service-connected PTSD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder other than PTSD, including a mood disorder and depressive disorder, is denied.


REMAND

The Veteran submitted a timely notice of disagreement in February 2016 on the issues of whether new and material evidence has been received to reopen claims for service connection for leukemia and a low back disability, entitlement to service connection for diabetes and tinnitus, and an increased rating for PTSD.  A Statement of the Case (SOC) has not been issued.  As such, the Board is required to remand the issues for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran addressing the issues of whether new and material evidence has been received to reopen claims for service connection for leukemia and a low back disability, entitlement to service connection for diabetes and tinnitus, and an increased rating for PTSD.  The Veteran should be advised of the time limit in which to file a Substantive Appeal.  Then, if an appeal is timely perfected, the issues should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


